Dalianis, J.,
concurring in part and dissenting in part. While I agree with the court’s analysis and conclusion concerning the loss of evidence, I disagree with its conclusion concerning the issue of prosecutorial misconduct. Because the issue was not properly preserved, I would affirm the defendant’s conviction, and, therefore, I respectfully dissent.
I agree with the court that the prosecutor’s comments were highly improper. Under the circumstances, however, a mistrial was not warranted because a suitable curative instruction would have sufficed. See State v. Giordano, 138 N.H. 90, 94 (1993); cf. State v. Bujnowski, 130 N.H. 1, 5-6 (1987).
In his closing argument, the prosecutor made comments regarding defense counsel’s role, to which defense counsel promptly objected. Following a bench conference, the trial court issued a curative instruction informing the jury that it is not the function of either the prosecutor or defense counsel to obscure the truth, that their job is to seek truth and to represent their clients, and that they were to disregard anything they heard to the contrary. We assume that the jury follows a trial court’s curative instructions. State v. Giordano, 138 N.H. at 94. The prosecutor refrained from making any further improper remarks following the curative instruction.
I note that the trial court’s handling of the prosecutor’s conduct here was not optimal. Rather than directly admonishing the prosecutor for his conduct and informing the jury that his statements were improper, the court gave a more generally phrased curative instruction. In addition, the court’s initial reaction to defense counsel’s objection, asking whether the objection could wait until the prosecutor concluded, may have created an inference that the court did not find the conduct offensive enough to warrant an immediate curative instruction. But, regardless of whether the trial court’s curative instructive was sufficient, the State points out that the defendant did not object to the adequacy of the curative instruction and, therefore, the issue is not preserved for appeal. I agree.
Contrary to the defendant’s argument, I disagree that this situation is similar to State v. Boetti, 142 N.H. 255 (1997), and that it was unnecessary for defense counsel to object following the trial court’s instruction. In Boetti, defense counsel objected to the prosecutor’s remarks during closing argument that defense counsel’s strategy did not serve a truth-seeking function, and requested a specific instruction that he had done nothing wrong or unethical. Boetti, 142 N.H. at 258. When the trial court informed defense counsel, prior to giving its instruction, that it would *352simply instruct the jury to disregard the prosecutor’s statements, defense counsel again reiterated his request for a more substantial instruction. Id. The court ignored defense counsel’s request and instructed the jury to disregard the prosecutor’s comments. Id. at 258-59. In that case, we concluded that it was not necessary for defense counsel to object again to the court’s instruction because it was apparent that it had “conclusively decided to simply instruct the jury to disregard the prosecutor’s last remark.” Id. at 259.
Defense counsel in this case did not engage in the type of colloquy with the trial court such that any further objection to the court’s instruction was unnecessary. Here the trial court asked defense counsel what instruction he wanted and then gave its own instruction. Unlike Boetti, the court did not first tell defense counsel during the bench conference what instruction it would give, thereby affording counsel a chance to object. Consequently, the trial court had no reason to believe that its instruction was deficient and, therefore, was not given the opportunity to correct any error it may have made.